  Case 2:12-cv-00249-KM-JBC Document 219 Filed 04/18/19 Page 1 of 1 PageID: 9077



                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                 (973) 776-7700
              CHAMBERS OF                                                            U.S. COURTHOUSE
                                                                                     2 FEDERAL SQUARE, ROOM 369
        JAMES B. CLARK, III                                                          NEWARK, NJ 07101
   UNITED STATES MAGISTRATE JUDGE



                                                 April 18, 2019


                                               LETTER ORDER


       Re:     Bevans v. General Mills, Inc.
               Civil Action No. 12-249 (KM)


       Dear Counsel:

       The Court will conduct a settlement conference with the parties on May 21, 2019 at 12:00

PM. All counsel and clients with full settlement authority shall be present, in-person at the conference.

By no later than May 17, 2019, the parties are to submit separate confidential ex parte settlement

position papers not to exceed five (5) pages. Such letters are not to be filed, but are to be sent directly

to Chambers via email (JBC_orders@njd.uscourts.gov).

       IT IS SO ORDERED.



                                                             s/ James B. Clark, III
                                                           JAMES B. CLARK, III
                                                           United States Magistrate Judge
